Citation Nr: 0839996	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of lung 
cancer.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic fatigue and weakness due to chemotherapy and 
radiation treatment for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Petersburg, 
Florida.  The veteran and his wife provided testimony before 
the undersigned Veterans Law Judge at a Board hearing held at 
the RO in October 2008.  A transcript of the hearing is in 
the claims folder.  Prior to the beginning of the hearing, 
the undersigned determined, based upon review of the 
procedural history and discussion with the veteran, his wife 
and his representative, that although the RO had phrased the 
matter on appeal as one issue, the matter on appeal was more 
accurately identified as two separate and distinct issues.  
Thus, the issues have been rephrased accordingly.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Service connection was granted for residuals of lung cancer 
in an October 2005 rating decision.  A 100 percent rating was 
assigned effective from February 2005, with a noncompensable 
evaluation assigned from May 2005.  In an October 2006 rating 
decision, service connection was granted for chronic fatigue 
and weakness due to chemotherapy and radiation treatment for 
the lung cancer, with a 20 percent rating assigned effective 
May 2005.  The veteran seeks higher ratings for these 
disabilities.  

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his service-
connected residuals of lung cancer and chronic fatigue and 
weakness in August 2006.  At the hearing before the 
undersigned in October 2008, the veteran and his wife 
described symptoms and functional impairment related to his 
residuals of lung cancer and chronic fatigue that are much 
more severe than what is evidenced by the August 2006 
examination report.  Family lay statements present equally 
compelling observations as to the veteran's decreased ability 
to function related to residuals such as fatigue.  The 
veteran's representative urges that residuals include but are 
not limited to fatigue, decreased lung capacity, difficulty 
concentrating, forgetfulness and confusion.

The "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In light of these 
circumstances, the Board has concluded that further 
development of the record is warranted before the Board 
decides the veteran's claims.

The Board notes that the veteran's representative argued at 
the hearing that the record contains conflicting medical 
evidence as to whether the veteran has reduced lung capacity 
as a residual of lung cancer.  He urges this should be 
included in the rating of the current residuals of lung 
cancer.  Service connection for chronic obstructive pulmonary 
disease was denied in the October 2006 rating decision.  On 
remand, the originating agency should take appropriate action 
regarding this argument.  

Finally, as the veteran testified that he has continued to 
undergo treatment for these service-connected disabilities, 
updated treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his residuals of lung cancer and chronic 
fatigue and weakness or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The veteran should be scheduled for 
an examination to determine the current 
manifestations of his service-connected 
residuals of lung cancer and the current 
degree of severity of his chronic fatigue 
and weakness due to chemotherapy and 
radiation treatment for lung cancer.  The 
veteran's wife shall be permitted to 
accompany him into the examining room, as 
the veteran has complained of and his 
wife has credibly testified to his 
significant memory difficulties.  The RO 
or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  To the 
extent possible, the examiner should 
distinguish pulmonary impairment from the 
service-connected residuals of lung 
cancer from that associated with any non 
service-connected disability.  In 
addition, the examiner should comment on 
whether symptoms of debilitating fatigue, 
cognitive impairments, such as inability 
to concentrate, forgetfulness, confusion 
or a combination of other signs and 
symptoms, are:

nearly constant and restrict routine 
daily activities by less than 25 
percent of the pre-illness level, or 
signs and symptoms that wax and wane, 
resulting in periods of 
incapacitation of at least two but 
less than four weeks total duration 
per year;

nearly constant and restrict routine 
daily activities to 50 to 75 percent 
of the pre-illness level, or the 
signs and symptoms wax and wane, 
resulting in periods of 
incapacitation of at least four but 
less than six weeks total duration 
per year;

nearly constant and restrict routine 
daily activities to less than 50 
percent of the pre-illness level, or 
signs and symptoms that wax and wane, 
resulting in periods of 
incapacitation of at least six weeks 
total duration per year; or

nearly constant and so severe as to 
restrict routine daily activities 
almost completely and which may 
occasionally preclude self-care.  

The examiner should be informed that the 
condition will be considered 
incapacitating only while it requires bed 
rest and treatment by a physician.  38 
C.F.R. § 4.88b.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



